ACCEPTED
                                                                                                   04-15-00306-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                              7/7/2015 12:06:15 PM
                                                                                                    KEITH HOTTLE
                                                                                                            CLERK




                                                                                   FILED IN
                                                                            4th COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                              Taherzadeh, PLLC                              07/07/15 12:06:15 PM
                                 Attorneys & Counselors                       KEITH E. HOTTLE
                                 5001 Spring Valley Road.                           Clerk
                                     Suite 1020 West
                                     Dallas, TX 75244
                           P: (469) 729-6800 F: (469) 828-2772

                                          July 7, 2015

Dear Clerk,

              Please be advised that our office has changed its address and phone number to the
following:

                                   5001 Spring Valley Road
                                       Suite 1020 West
                                      Dallas, TX 75244
                                      P: (469) 729-6800

              Please feel free to contact us if you have any questions.


                                                             Yours truly,

                                                             /s/Lauren Langford
                                                             Lauren Langford*
                                                             Legal Assistant to Selim Taherzadeh
                                                             *Not licensed to practice law